IN THE SUPREME COURT OF THE STATE OF KANSAS
N0. 113,267

LUKE GANNON, by his next friends and guardians, et al.,
Appellees,

V.

STATE OF KANSAS,
Appellant.

ORDER

On May 27, 2016, this court held the legislature had not cured the inequities in the
local option budget (L()B) and supplemental general state aid we had previously affirmed
to exist in the Classroom Learning Assuring Student Success Act of 2015 (CLASS). See
Gannon v. State, 304 Kan. __, ___ P.3d _, 2016 WL 3063 848 (2016) (Gannon 111).

On June 7, 2016, as authorized by Article l, § 5 of the Kansas Constitution, the
governor called the legislature into special session beginning June 23 for the purpose of

addressing our Gannon 111 decision.

On June 24, 2016, the legislature passed Substitute for House Bill 2001 (H.B.
200l) in an effort to bring Kansas' K-l2 public school funding system into compliance

with the equity requirement of Article 6, § 6 of the Kansas Constitution.

On June 27, 20l6, the governor signed H.B. 200l, which has an effective date of
July l, 20 16. Later that day, the parties filed with the Clerk of the Kansas Appellate

Courts a Joint Stipulation of Constitutionally Equitable Compliance. Among other things,
the Joint Stipulation states that the parties

"j ointly request that the Court enter an order acknowledging that the Legislature has
currently satisfied the Court's orders in Gannon 1 [Gannon v. State, 298 Kan. ll07, 319
P.3d ll96 (2014)], Gannon II [Gannon v. State, 303 Kan. 682, 368 P.3d 1024 (20l6)],
and Gannon III regarding equity, that Kansas schools are currently funded in compliance
with the equity requirements of Article 6, § 6, and therefore that no remedy is necessary
or appropriate at this time." J. Stipulation Const. Equitable Compliance p.2, June 27,

20 l 6.

The parties attached a copy of H.B. 2001 to their Joint Stipulation.

June 30, 2016, was previously established as the date for the State to satisfactorily
demonstrate to this court that the legislature had complied with the equity requirement of
Article 6, § 6(b) through remedial legislation or otherwise. See Gannon II, 303 Kan. at
741. The fiscal year for school districts begins the next day: July l.

The court acknowledges the timely responses to our recent Gannon decisions by
our sister branches of Kansas government. Against this backdrop, and after (l)
considering the parties' stipulations and other facts through legislative history, judicial
notice or otherwise (see Gannon III, 2016 WL 3063848, at *6); (2) reviewing the record

on appeal; and (3) analyzing the legal issues, the court now makes the following

conclusions:

l. H.B. 2001 revives the structure of the prior School District Finance
and Quality Performance Act (SDFQPA) formula for supplemental
general state aid that we previously approved as constitutional in

Gannon 1, 298 Kan. at ll98-99, and Gannon [I, 303 Kan. at 743.
The planned implementation of H.B. 2001 and full funding of that

2

formula for fiscal year 2017 would be in compliance with the equity

component of Article 6, § 6 of the Kansas Constitution.

2. ()ur ruling about the issue of supplemental general state aid, coupled
with our decision in Gannon 111 regarding the constitutionality of the
capital outlay state aid formula contained in H.B. 2655, means that
the equity issues on appeal are presently resolved. ln short, the
legislature has currently satisfied the court's orders in Gannon 1,
Gannon 11, and Gannon 111 regarding equity. Therefore, no judicial

remedy is necessary at this time.

()ral arguments to address the adequacy portion of this litigation will be set by

future court order.

We retain jurisdiction of this case and all issues.

BY ORDER OF THE COURT this 28th day of June, 20l6.

FOR THE COURT

     

,'/!
 n ,%¢»»~B@

§é,.

Lawton R. Nuss
Chief justice